Citation Nr: 1037970	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  10-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel












INTRODUCTION

The Veteran had service with the Army National Guard of Puerto 
Rico  from November 1962 to October 1964.  The Veteran served on 
active duty for training (ACDUTRA) from January 1963 to July 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim on appeal 
at this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

A preliminary review of the record discloses that additional 
development is necessary concerning the Veteran's claim for 
service connection for a back disorder.  In his September 2008 
claim for service connection, the Veteran contends that his 
disability was incurred while he was on ACDUTRA with the Puerto 
Rico National Guard in July 1964 and that he was given a medical 
discharge from the National Guard later that year.  He explained 
that a superior ordered him to see a private doctor who certified 
that the Veteran had to receive therapy and treatment for his 
back condition acquired during his National Guard duty.  No such 
certification appears in the claims file.

Service treatment records from January 1963 to July 1963 do not 
disclose any complaints of, or treatment for, a back disorder.  
However, the Veteran claims that he was treated for back pain in 
1964 at Camp Santiago in Salinas, Puerto Rico, and later by 
private doctors and hospitals.  The present state of the record 
does not disclose whether the Veteran was in a period of ACDUTRA 
or INACDUTRA in July 1964, or for any period other than from 
November 1962 to January 1963 or from July196 to October 1964.  
And there is no indication in the claims file why the Veteran 
received a medical discharge in October 1964, including whether 
it was due to a back disorder.

Medical records from the state insurance fund related to a 
workplace injury in December 1977, and subsequent private 
hospital and medical records, have been associated with the 
claims file, but there are no private records of back treatment 
dated in 1964 found in the claims file.  

Correspondence dated in September 2008 from R.A.S., M.D., noted 
that the Veteran injured his back in 1963 while serving in the 
National Guard and that he was medically discharged.  Dr. R.A.S. 
wrote that there was a history of recurrent back pain including 
admissions to a private hospital for evaluation and treatment.  
Dr. R.A.S. also noted that the Veteran reinjured his back in 1983 
and was awarded disability benefits from the Social Security 
Administration (SSA).  He opined that it was more likely than not 
that the Veteran's disabling back disorder was secondary to the 
injury that the Veteran had while serving in the National Guard.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  ACDUTRA includes full-time duty performed 
by members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

The Veteran's Armed Forces of the United States Reports of 
Transfer or Discharge (DD-214) shows that his military 
occupational specialty (MOS) during his six-month period of 
ACDUTRA in 1963 was as a vehicle mechanic and that afterwards he 
was returned to the Army National Guard of Puerto Rico to 
complete his remaining service obligation, which was to terminate 
in November 1968.  However, NGB Form 22 shows that the Veteran's 
MOS was changed to a communications specialist and that he was 
discharged from National Guard service in October 1964 due to a 
physical disqualification.  

Information in the claims file indicates that the RO had 
requested the service department to only verify the Veteran's 
period of ACDUTRA from January 1963 to July 1963, and never 
determined his duty status for any other period from November 
1962 until October 1964, including any periods of INACDUTRA.  In 
addition, the RO had requested the Veteran's health records from 
the state medical command of the Puerto Rico National Guard, but 
never requested the Veteran's service personnel records.  In 
October 2008, the state medical command of the National Guard 
reported that the Veteran's health records were not found and 
indicated that they were considered missing records.  

If development of the claim on remand demonstrates a back injury 
in July 1964 during a period of ACDUTRA or INACDUTRA, then it may 
be possible that the Veteran can be awarded service connection 
for his claim.  Therefore, in order to fully and fairly consider 
the Veteran's appeal of his back claim, VA should attempt to 
ascertain whether the Veteran was serving on ACDUTRA or INACDUTRA 
at the time of his alleged injury in July 1964.

In September 2008, the RO received from the Veteran 
correspondence from Dr. R.A.S. indicating that the Veteran had 
been awarded SSA disability benefits in the 1980s.  However, 
there is no indication that the RO ever attempted to obtain the 
SSA medical file.  While the September 2008 letter of Dr. R.A.S. 
suggests that the Veteran received SSA disability benefits due to 
a back disorder, the physician also noted other physical and 
psychological complaints and nowhere in the claims file is there 
any indication of the reason the Veteran was in receipt of SSA 
disability benefits.  Medical records associated with the SSA may 
be relevant to the question of whether the Veteran's back 
disorder is related to service.  

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claim for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded.  As noted above, the letter of Dr. R.A.S. in 
the claims file strongly suggests that the Veteran obtained SSA 
disability for his back disorder.  As there is a reasonable 
possibility that the SSA records could help the Veteran 
substantiate his claim on appeal, the duty to assist requires VA 
to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's Army National 
Guard service personnel records, including a 
breakdown of any periods of active duty, 
ACDUTRA, or INACDUTRA, through official 
channels or from any other appropriate 
source.  These records should be associated 
with the claims file.  If there are no 
additional service personnel records, 
documentation used in making that 
determination should be set forth in the 
claims file.  

The RO/AMC shall then determine whether the 
Veteran was on ACDUTRA or INACDUTRA in July 
1964, when he claims he injured his back 
while in the Puerto Rico National Guard, and 
the reasons for his medical discharge from 
the National Guard in October 1964.

2.  The RO/AMC shall contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, who treated the 
Veteran for his back disorder since 1964 and 
whose records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment from the private doctor whom the 
Veteran alleges certified in 1964 that the 
Veteran needed therapy and treatment for his 
back condition.  After the Veteran has signed 
the appropriate releases, those records not 
already associated with the claims folder 
shall be obtained and associated with the 
claims folder.

3.  The RO/AMC shall contact the Social 
Security Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.

4.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claim, including the conduct 
of an appropriate VA examination, if 
warranted.

5.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



